Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED OFFICE ACTION


1.	Applicant’s election of claims  1-8 encompassing Group I  for prosecution without traverse in the communication with the Office on  12/28/2021 is acknowledged.

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 (post-AIA )   

                                           Claim Rejections - 35 USC § 103
 
3. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4. 	 Claims 1-8 rejected under 35 U.S.C. 103 as being unpatentable over-Park 
(US 2004/0041147) thereafter Park 147( of record Document #1 in US Patent documents in Applicant IDS submitted on 09/14/2020
With regard to claim 1, Park 147 discloses (the abstract, Fig 4  through 8E ) A display
panel, comprising:
a substrate;(Fig 4, substrate 200, para [0048]
a thin film transistor disposed on a surface of one side of the substrate;( Fig 4 thin film transistor with active near4 layer 220, para [0049])
a thin film encapsulation layer disposed on a surface of one side of the pixel layer away from the thin film transistor;(Fig 4, thin film encapsulation layer 300, para [0052) wherein the thin film encapsulation layer comprises:
a first inorganic layer disposed on the surface of said one side of the pixel layer away from the thin film transistor;( Fig 4 first inorganic layer 282, para [0052])
a first organic layer disposed on a surface of one side of the first inorganic layer away from the pixel layer; ;( Fig 4 first inorganic layer 280, para [0052])
a second organic layer disposed on a surface of one side of the first organic layer away from the first inorganic layer. ;( Fig 4 second  inorganic layer 280, para [0052])
Not disclosed by Park is the limitation wherein  a pixel layer disposed on a surface of one side of the thin film transistor away from the substrate; 
This limitation , however, is considered obvious  because it is common general knowledge in the field of forming display as evidenced by the disclosure  by Zhou (US 2019/0391691, Fig 5, para [0073]) or Kim et al(US 2019/0326378), Fig 4, pixel layer 119, para [0074])
With regard to claims 2, 4, claim 2,4 are  obvious over Park 147 for the following rationale:
The selection of a known material based on its suitability for its intended use supported a
prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)
With regard to claim 3, Park 147 discloses a display 
wherein material of the first inorganic layer includes at least one of silicon oxide, silicon nitride, aluminum oxide, or silicon oxynitride.(para [0073])
With regard to claim 5, Park 147 discloses a display further comprising a buffer layer, disposed between the substrate and the thin film transistor.( para [0065], buffer layer 201)
With regard to claim 6-8 these claims are obvious over Park 147 because the limitations  recited in these claims are common knowledge in the art (i.e. source/drain , active layer , first gate electrode, second gate electrode , anode , cathode, organic emission layer , etc..)( see Zhou US 2019/0391691) or Kim et al(US 2019/0326378),

5.	When responding to the office action, Applicants are advised to provide the examiner with the line numbers and the page numbers in the application and/or references cited to assist the examiner to locate the appropriate paragraphs.

6.	A shortened statutory period for response to this action is set to expire 3 (three) months and 0 (zero) day from the day of this letter. Failure to respond within the period for response will cause the application to be abandoned (see M.P.E.P. 710.02(b)).

7.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) which papers have been placed of record in the file.

                                                     CONCLUSION

8.            Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thinh T Nguyen whose telephone number is 571-272-1790.  The examiner can normally be reached on Monday-Friday 9.30 AM to 6.30 PM US Eastern Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toledo Fernando can be reached at 571-272-1867.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval [PAIR] system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

                                                               /THINH T NGUYEN/                                                               Primary Examiner, Art Unit 2897